Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 02/25/2021.  In the Amendment, Applicant amended claims 1-2, 4-5 and 11.  Claims 3 and 6 are cancelled.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections to claims 1-11.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-2, 4-5 and 8-11 (renumbered 1-8) are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Len Taylor (client’s representative, Reg. No. 50,376) at the telephone number (517) 327-5450 on 05/25/2021 with regards to the claims’ formality and on was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 3, 6-7 and 12-18 are canceled.
Claims 1, 5 and 8 have been amended as follows:

1. (Currently Amended) A memory controller comprising:
a block ratio calculator configured to calculate a ratio of free blocks among a plurality of memory blocks for storing data;
a policy selector configured to select, based on the calculated ratio of free blocks, any one garbage collection policy of a first garbage collection policy for determining a memory block among the plurality of memory blocks as a victim block when a number of pieces of cold data included in the memory block is greater than or equal to a first predetermined number and the calculated ratio of free blocks is a threshold value or more, and a second garbage collection policy for determining a memory block among the plurality of memory blocks as the victim block when a number of valid pages included in the memory block is less than or equal to a second predetermined number and the calculated ratio of free blocks is less than the threshold value; and

wherein the threshold value is changed according to a selection ratio of the first garbage collection policy to the second garbage collection policy.

2. (Previously Presented) The memory controller according to claim 1, wherein attributes of the data indicate whether the data is hot data or the cold data.

3. (Canceled) 

4. (Previously Presented) The memory controller according to claim 2, wherein the first garbage collection policy further determines victim data in the victim block according to the attributes of the data.

5. (Currently Amended) The memory controller according to claim 4, wherein the first garbage collection policy further determines that a priority of the cold data is higher than a priority of the hot data.

6-7. (Canceled) 

8. (Currently Amended) The memory controller according to claim 1, further comprising a threshold value manager configured to adjust the threshold value based 

9. (Original) The memory controller according to claim 8, wherein the threshold value manager increases the threshold value as the selection ratio is increased, and reduces the threshold value as the selection ratio is reduced.

10. (Original) The memory controller according to claim 1, further comprising a policy storage configured to store the first garbage collection policy and the second garbage collection policy.

11. (Previously Presented) The memory controller according to claim 1, further comprising:
a buffer memory configured to temporarily store program data received from a host;
a page data configurator configured to receive a program request including attribute information of the program data, and configure page data by adding the attribute information of the program data to the program data stored in the buffer memory; and
a command generator configured to control the buffer memory to transmit the page data to a memory device, and generate a program command and an address corresponding to the page data and transmit the program command and the address to the memory device.

12-18. (Canceled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 11/25/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Bellorado et al. (US PGPUB 2016/0124848, hereinafter Bellorado) in view of Chen et al. (US PGPUB 2015/0212938, hereinafter Chen). 
	The invention is directed: a garbage collection performing block calculate ratio of free blocks among memory blocks for storing data, wherein calculate ratio of free block base on garbage collection policy of specifying priorities to be used to select a victim block depending on attributes of the data.

The closest prior arts are Bellorado et al. (US PGPUB 2016/0124848, hereinafter Bellorado) in view of Chen et al. (US PGPUB 2015/0212938, hereinafter Chen) are generally directed to aspect of memory for  perform a garbage collection base on plurality of blocks, each of the blocks having a plurality of pages, and a controller suitable for determining valid pages from among the plurality of pages based on data temperature, and performing a garbage collection process based on a number of valid pages and data temperature of the valid pages, further garbage collection of the data in the source portion is performed into the destination portion, and after completion of 

However, none of Bellorado and Chen teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For examples, it failed to teach “calculated ratio of free blocks, any one garbage collection policy of a first garbage collection policy for determining a memory block among the plurality of memory blocks as a victim block when a number of pieces of cold data included in the memory block is greater than or equal to a first predetermined number and the calculated ratio of free blocks is a threshold value or more, and a second garbage collection policy for determining a memory block among the plurality of memory blocks as the victim block when a number of valid pages included in the memory block is less than or equal to a second predetermined number and the calculated ratio of free blocks is less than the threshold value.”
 	
This feature in light of other features, when considered as a whole, in the independent claim 1 allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163